Citation Nr: 0523395	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  97-20 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for allergic 
asthma/rhinitis.

2. Entitlement to service connection for multiple chemical 
sensitivity disorder.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) disorder.

4.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served as a member of the United States Army 
Reserves during which he had active duty for training from 
April 29 to September 7, 1970 and from June 3 to 16, 1973.

This appeal arose from a February 1996 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  On January 31, 2000, the Board of 
Veterans' Appeals (Board), issued a decision denying these 
claims, finding that they were not well grounded.

On November 20, 2000, the Secretary filed a motion to vacate 
the January 2000 Board decision so that the claims could be 
reconsidered under the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103A & 5107 (West 2002)) 
(VCAA).  On January 30, 2001, the Court of Appeals for 
Veterans Claims (Court) issued an Order which vacated the 
January 2000 Board decision and remanded the case to the 
Board for action consistent with its Order.  On March 6, 
2002, the Board conducted internal development of the 
appellant's claims.  The Board then remanded this case in 
August 2003 for further development and for due process 
reasons.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that any current 
allergic asthma/rhinitis, multiple chemical sensitivity 
disorder, temporomandibular joint (TMJ) disorder, and low 
back disorder are not related to service.

2.  The appellant is not a veteran for purposes of VA 
benefits.


CONCLUSION OF LAW

Allergic asthma/rhinitis, multiple chemical sensitivity 
disorder, temporomandibular joint (TMJ) disorder, and a low 
back disorder were not incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with a VCAA letter dated February 20, 2004.  That letter 
provided content complying notice to the claimant regarding 
what information and evidence was needed to substantiate his 
service connection claims, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letter advised him 
what evidence was needed to establish entitlement to service 
connected compensation benefits.  The letter advised him that 
VA would attempt to get any relevant federal evidence as well 
as any private medical evidence which he identified and 
informed him that he needed to provide enough information 
about his records so that they could be requested.  Further, 
the November 2004 supplemental statement of the case provided 
him with the regulations relevant to the VCAA.

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the appellant to provide 
"any evidence in his possession" that pertains to his 
claim, although the February 2004 letter did tell him that 
"[y]ou should submit any evidence that supports your claim . 
. . ."  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice and other development letters of 
record informed the appellant of his and VA's respective 
responsibilities in obtaining evidence, and notified him that 
he was ultimately responsible for providing the information 
and evidence to support his claims.  Given this 
correspondence, and the fact that the appellant has actually 
submitted evidence in his possession during the course of 
this appeal, it is untenable that the appellant would have 
refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 
38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting his contentions.  VA 
has also developed private treatment records and records from 
the Social Security Administration (SSA).  Further, VA has 
attempted to develop all private treatment records noted by 
the appellant; however, two of the private physicians 
identified by the appellant did not respond to repeated 
correspondence from VA requesting copies of their treatment 
records.   After the first attempt failed, the appellant was 
so advised in a June 10, 2004 letter and was also advised 
that VA would try again.  Accordingly, the Board finds that 
VA has made reasonable efforts to obtain these records and 
that further assistance is not warranted in this regard.  
38 U.S.C.A. § 5103A(b) (West 2002). 

VA has also made numerous attempts to develop the appellant's 
service medical records.  Some service medical records have 
been developed by the RO; however, the service medical 
records appear to be incomplete despite numerous requests 
from the RO, including requests made pursuant to the Board's 
August 2003 remand.  The Board recognizes that there is a 
heightened obligation to assist the appellant in the 
development of his case, a heightened obligation to explain 
findings and conclusions, and an obligation to consider 
carefully the benefit of the doubt rule in cases such as this 
where records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The appellant has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  The 
appellant underwent several examinations by VA in September 
1995, although medical nexus opinions were not provided.  
Pursuant to the Board's August 2003 remand, three attempts 
were made to schedule the appellant for an examination which 
addressed whether during service there was an increase in 
pathology of allergic asthma/rhinitis that went beyond the 
natural progress of the disease.  The record reveals that 
three attempts were made to schedule the appellant in March, 
June, and October 2004; that letters dated February 20 and 
July 21, 2004, advised the appellant of the importance of the 
examination to his claim and the consequences of failing to 
report; that the date of the third examination was changed 
from August to October and the appellant's request; and that 
the appellant requested when he cancelled the third time that 
the physician come to his house due to his poor health, which 
Veterans Health Administration personnel determined was not 
possible.  Accordingly, with respect to the allergic 
rhinitis/asthma issue, the Board will make a determination 
based on the evidence of record in this case.  38 C.F.R. 
§ 3.655(b) (2004). 

With regard to the other claims, further medical examination 
or opinion is not necessary because, as explained in detail 
below, the evidence of record does not indicate that any 
current multiple chemical sensitivity disorder, 
temporomandibular joint (TMJ) disorder, and low back disorder 
may be associated with his active service.  38 U.S.C.A. 
§§  U.S.C.A. § 5103A(d)(2)(B) (West 2002).  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2004).  ACDUTRA includes full-time duty in the National 
Guard of any State and INACDUTRA includes other duty 
performed by a member of the National Guard of any State.  
38 C.F.R. § 3.6(c)(3), (d)(4) (2004).  

Only "veterans" are entitled to VA compensation under 
38 U.S.C.A. § 1131 (West 2002).  To establish status as a 
"veteran" based upon a period of active duty for training 
(ACDUTRA), a claimant must establish that he was disabled 
from a disease or injury incurred or aggravated in line of 
duty during that period of ACDUTRA.  38 U.S.C.A. § 101(2), 
(24) (West 2002); 38 C.F.R. § 3.1(d), 3.6(a) (2004); Harris 
v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995). 

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to the presumptions of soundness or aggravation as to that 
claim.  Paulson, 7 Vet. App. at 470-71.  Nor is the claimant 
entitled to the benefit of the legal presumptions pertaining 
to service connection for certain disease and disabilities, 
for example, 38 U.S.C.A. § 1112 (West 2002) and 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the preponderance of the evidence is 
against the claims.  As an initial matter, the Board notes 
that the appellant has not established that he was disabled 
from a disease or injury incurred or aggravated in the line 
of duty during the periods of ACDUTRA at issue in this case.  

As indicated above, some of the claimant's active duty 
medical records may be unavailable.  The available service 
medical records are silent as to complaints, treatment, or 
diagnoses referable to multiple chemical sensitivity 
disorder, temporomandibular joint (TMJ) disorder, and a low 
back disorder.  The appellant asserts that he developed these 
disabilities during active duty for training from April 29 to 
September 7, 1970.  Specifically, the appellant indicated in 
the application for compensation and pension received in June 
1995 that he developed back pain in July and August 1970 and 
experienced severe asthma, allergies, and chemical 
sensitivity, and mandibular joint dysfunction in August 1970.  

A November 1960 private medical record noted the appellant 
had chronic bronchial asthma.  A service entrance examination 
dated in February 1970 noted asthma, no sequela.  The 
appellant has submitted private medical statements dated in 
1975 and a letter written by himself dated in January 1976.  
The medical statements provide that the appellant was being 
treated for asthma and that military related exercises and 
activities exacerbated the condition.  The appellant asserts 
that the January 1976 letter was written to the Illinois 
Adjutant General.  Therein, the appellant indicated that he 
developed asthma prior to service, that while serving in 1975 
his condition increased in severity and that the disability 
had become worse within the last year.

While this evidence establishes that the appellant has 
asthma, it does not demonstrate that the disability was 
incurred in or aggravated during the appellant's active duty 
for training in August 1970 or June 1973.  Moreover, there is 
no competent medical opinion relating the disability to 
ACDUTRA during the asserted time period.  Since the claimant 
does not qualify as a "veteran" with respect to his claims, 
he is not entitled to the legal presumptions pertaining to 
soundness and aggravation.  As noted above, the appellant did 
not report for three scheduled VA examinations in 2004 which 
were ordered for the purpose of assisting the appellant with 
the development of his allergic rhinitis/asthma claim.   

While the medical evidence of record does reveal current 
diagnoses of chronic mechanical low back pain, tension 
headaches, exertional headaches, TMJ, allergic 
rhinitis/asthma, and multiple chemical sensitivity disorder, 
the claims file does not contain competent evidence showing 
that there is a nexus between these disorders and a period of 
active duty for training.  See 38 U.S.C.A. §§ 101(21), (22), 
1110.  

In this regard, the Board notes that Dr. C.W.C., one of the 
appellant's private physicians, prepared a March 30, 2001, 
written statement wherein he noted the appellant's belief 
that low crawling exercises while he was in the military 
caused his current back pain.  However, with regard to the 
relationship between current complaints and service, Dr. C. 
stated that "[o]bviously since that was thirty years ago it 
is difficult to comment on that now."  The Board does not 
find this statement to be supportive of the appellant's claim 
as Dr. C essentially did not opine on the medical nexus 
question.  

In addition, an October 27, 1987 from Dr. N.J.M. noted that 
the appellant reported his TMJ problems began in service.  
Likewise, an April 28, 2001, medical statement from Dr. K.S. 
noted the appellant's belief that his beck pain, asthma, 
allergies, and chemical sensitivity all began in service.  
The Board does not find either of these opinions to be 
probative with regard to the question of medical nexus.  The 
Board is not bound to accept medical opinions, such as these, 
which are simply recitations of history provided by the 
appellant as these types of opinions "can be no better than 
the facts alleged by the appellant."  Swann v. Brown, 5 Vet. 
App. 231, 233 (1993).  

The Board notes that Dr. M.J.W., one of the appellant's 
private physicians, prepared a very brief statement dated 
March 20, 2002.  The statement noted that the appellant 
"remains totally disabled due to lumbar disk disease, asthma 
and multiple chemical sensitivity disorder, all of which 
either began or became worse during his military service."  
Dr. W. also stated that he could be contacted at his office 
for further information.  As noted above, VA made several 
attempts to develop additional treatment records from Dr. W., 
and these attempts were unsuccessful.

The Board does not find probative the statement of Dr. W.  
There is no indication that Dr. W. reviewed the appellant's 
medical history, as found in the claims file, in formulating 
his opinion.  The opinion was conclusory, and offered no 
clinical or medical basis for reaching the conclusion that 
the appellant's lumbar disk disease, asthma and multiple 
chemical sensitivity disorder had its onset during service.  
In this regard, the Board notes that the record is otherwise 
devoid of medical evidence of a multiple chemical sensitivity 
disorder and that Dr. W did not discuss, or even acknowledge, 
the clinical findings contained in the service medical 
records which indicated no evidence of lumbar disk disease or 
multiple chemical sensitivity disorder.  

In addition, the Board notes that a May 1987 private 
treatment record revealed that the appellant had been in an 
automobile accident and subsequently reported back pain, and 
Dr. W. did not address, or even indicate his awareness of, 
this intercurrent injury.  The Court has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 1985 (1999).  Thus, a medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995). See also Kightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by an actual predicate in the record are not 
probative medical opinions), and Bielby v. Brown, 7 Vet. App. 
260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).

In making its determination, the Board has considered the 
appellant's contentions, which are considered credible 
insofar as he described his current symptoms and beliefs that 
his disorders were incurred in or aggravated by service.  
However, it has not been indicated that he possesses the 
requisite medical qualifications to opine on a matter 
involving medical diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is 
generally not competent to opine on a matter requiring 
knowledge of medical principles, such as causation or 
diagnosis).

The Board does not dispute that the appellant currently has 
the disorders claimed, with the exception of multiple 
chemical sensitivity disorder.  Regardless, low back pain, 
headaches, TMJ, and multiple chemical sensitivity disorder 
were not shown in service, nor have they been causally 
related to active service thereafter by any physician who 
based a diagnosis upon an accurate history of symptoms and 
medical treatment for the same during service.  

As allergic rhinitis/asthma, low back pain, headaches, TMJ, 
and multiple chemical sensitivity disorder have not been 
medically associated with the appellant's periods of ACDUTRA, 
there is no foundation upon which to allow the claims.  
Accordingly, the claims must be denied as the preponderance 
of the evidence is against the claims and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Claims for entitlement to service connection for chemical 
sensitivity, allergic rhinitis/asthma, temporomandibular 
joint syndrome, and mechanical low back pain are denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


